Citation Nr: 1504010	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record substantiates a current diagnosis of hepatitis C.   Moreover, while the Veteran has a recorded history of intravenous drug use in service, which by law cannot form the basis of a grant of service connection, see 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014), she has also asserted that she was administered inoculations via air gun during service and that this was the means of transmission for her current hepatitis C.  The Veteran competently reported that while receiving inoculations by air gun in basic training, she saw blood on the air gun and blood on the arms of the other soldiers.  See August 2011 Notice of Disagreement.  Additionally, the Veteran's immunization records confirm that she was administered immunizations during basic training.  As there is no evidence to contradict the Veteran's reports, they are therefore accepted as credible.  The Board also notes that a Veterans Benefit Administration (VBA) Fast Letter indicates that it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]espite the lack of any scientific evidence to document transmission of HCV with air gun injectors."  VBA Fast Letter 04-13 (June 2004).

Accordingly, as there is a current diagnosis, in-service incidents, and an indication that the current disability may be related to service, the Veteran should be scheduled for a VA examination to determine the nature and etiology of her chronic hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Additionally, it appears that there may be outstanding treatment records.  The Veteran asserts that she was first diagnosed with hepatitis C a few months after discharge from service in 1971.  However, there is no treatment records on file dated earlier than 1997.  Upon remand, an attempt should be made to obtain any outstanding VA or private treatment records pertaining to treatment for hepatitis C.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated her for hepatitis C.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Additionally, obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for hepatitis C from 1971 to the present.

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file, and  the Veteran should be notified and allowed an opportunity to provide such records, in accordance with 38 C.F.R. § 3.159(c) &(e).

2. After the foregoing development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of her hepatitis C.  The entire claims file and a copy of this remand must be made available to each examiner for review.  All necessary tests and studies should be conducted

The examiner is asked to address the following questions:

a).  Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hepatitis C was caused by, or is the result of air-gun inoculations during service?

b).  If the answer to (a) is "NO," is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hepatitis C was caused, or is the result of any other risk factors including, but not limited to, the Veteran's history of IV drug use noted in service?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and of sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case. 

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




